PER CURIAM.
The petition seeking a belated appeal from the judgment and sentence imposed January 21,1998, in Escambia County Circuit Court Case No. 95-6086, is granted. Upon issuance of the mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(B). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, C.J., WEBSTER and BENTON, JJ., concur.